Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/22 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment to the claims renders the claims allowable over the prior art of record.  The closest prior art is considered to be previously cited Sakuma and Emoto in US20160280994.  Both Sakuma and Emoto  teach the treatment of the particles with acidic solution in a similar manner to those claimed, which would give rise to the same structure; however, the prior art of record teaches materials that are materially different than those claimed.  The materials of Sakuma are of a different size, wherein less than 2% of the particles of the claimed size.  The materials of Emoto are of a different composition including Lithium, where the instant claim scope sets forth that the molar content of Lithium is 0.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/Matthew E. Hoban/Primary Examiner, Art Unit 1734